 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     _______________________________________
 7                                          )
     KIERRA BUSS,                           )
 8                                          )               No. C19-963RSL
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO SHOW CAUSE
10   BARTELL DRUGS,                         )
                                            )
11                         Defendant.       )
     _______________________________________)
12
                  This matter comes before the Court sua sponte. The complaint in the above-
13
     captioned matter was filed on June 24, 2019. To date, service of the summons and complaint
14
     has not been made on defendant as required by Fed. R. Civ. P. 4(m). Plaintiff is hereby
15
     ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file a
16
     responsive brief no later than November 15, 2019. The Clerk of Court is directed to place this
17
     Order to Show Cause on the Court’s calendar for Friday, November 15, 2019.
18
19
20                DATED this 30th day of October, 2019.
21
22
23
                                              A
24                                            Robert S. Lasnik
                                              United States District Judge
25
26

     ORDER TO SHOW CAUSE
